        Case 1:20-cv-10617-WGY Document 241 Filed 06/25/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT FOR THE
                            DISTRICT OF MASSACHUSETTS




MARIA ALEJANDRA CELIMEN SAVINO,
JULIO CESAR MEDEIROS NEVES, and all
those similarly situated,
                                                      Case No. 1:20-cv-10617 WGY
                    Petitioners-Plaintiffs,

               v.

STEVEN J. SOUZA,

                    Respondent-Defendant.



                      NOTICE OF SUPPLEMENTAL DECLARATIONS

       Plaintiffs in the above-captioned action hereby submit the following declarations relevant

to the bail revocation hearing scheduled for June 25, 2020:

           A. Desmond Lee Joseph

           B. Kavon Mahadeo

           C. Lucas Valentim

           D. Ranferi Ramirez Maldonado

           E. Pamlar Fereira

           F. Gabino Del Moran




                                                1
      Case 1:20-cv-10617-WGY Document 241 Filed 06/25/20 Page 2 of 3


                                        Respectfully Submitted,
June 25, 2020                           /s/ Michael J. Wishnie

                                        Oren Nimni (BBO #691821)
                                        Oren Sellstrom (BBO #569045)
                                        Lauren Sampson (BBO #704319)
                                        Ivan Espinoza-Madrigal†
                                        Lawyers for Civil Rights
                                        61 Batterymarch Street, 5th Floor
                                        Boston, MA 02110
                                        (617) 988-0606
                                        onimni@lawyersforcivilrights.org

                                        Grace Choi, Law Student Intern*
                                        Kayla Crowell, Law Student Intern*
                                        Aseem Mehta, Law Graduate*
                                        Alden Pinkham, Law Graduate*
                                        Megan Yan, Law Graduate*
                                        Muneer I. Ahmad†
                                        Reena Parikh†
                                        Michael Wishnie (BBO# 568654)
                                        Jerome N. Frank Legal Services Organization
                                        P.O. Box 209090
                                        New Haven, CT 06520
                                        Phone: (203) 432-4800
                                        michael.wishnie@ylsclinics.org

                                        Lisa Pirozzolo (BBO #561922)
                                        John J. Butts (BBO #643201)
                                        Vinita Ferrera (BBO #631190)
                                        Felicia Ellsworth (BBO #665232)
                                        Nicole M.F. Dooley (BBO #690539)
                                        Annaleigh Curtis (BBO #696165)
                                        Michael Brown (BBO #695276)
                                        Rama Attreya (BBO #699395)
                                        Gary Howell-Walton (BBO #705470)
                                        Elizabeth Driscoll (BBO # 705302)
                                        Mikayla Foster (BBO # 705360)
                                        Wilmer Cutler Pickering Hale and Dorr LLP
                                        60 State Street
                                        Boston, MA 021009
                                        Lisa.Pirozzolo@wilmerhale.com
                                        *
                                         Motion for Law Student/Law Graduate
                                        Appearance pending
                                        † Motion for appearance pro hac vice
                                        forthcoming

                                    2
         Case 1:20-cv-10617-WGY Document 241 Filed 06/25/20 Page 3 of 3




                                     CERTIFICATE OF SERVICE

       I hereby certify that, on June 25, 2020 a copy of the foregoing document was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by email to all parties by operation of this court’s electronic filing system or by

mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.

Parties may access this filing through the court’s CM/ECF system.


       Date: June 25, 2020

       /s/ _Michael J. Wishnie_
       Michael J. Wishnie




                                                  3
